Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 12/7/2021, wherein claims 1, 4 and 8 were amended; claim 6 was canceled; and claim 9 was added. Claims 1-5 and 7-9 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 01-164368 in view of Isbey, Jr. (US 4,501,363).
Regarding claims 1 and 9, JP 01-164368 discloses a packaged medical device (See Figs. 1-3)  comprising: a container (1) having an opening portion (top opening), a bottom surface and a side 
However, Isbey teaches a container (14) having an opening portion (top opening) for holding medical devices, wherein the container comprises a holding portion (12) for the purpose of holding medical devices in addition to medical devices contained on the bottom surface of the container, wherein the container has a projection portion (42) projecting inward from the side peripheral portion for retaining the holding portion in place. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of JP 01-164368 with a holding portion as taught by Isbey in order to hold additional medical devices therein. The medical devices and holding portion of JP 01-164368-Isbey are pressed by the gas impermeable film when the package is closed.
Regarding claim 4,  JP 01-164368 discloses an absolute value of a difference between oxygen permeability of the gas impermeable film and oxygen permeability of the container is inherently less than 200 cm3/m2-24 h-atm at 23+-2 degrees C due to the material of the gas impermeable film.
Regarding claim 7,  JP 01-164368 discloses the container has a flange portion (at 2a) formed to extend outward in a peripheral portion of the opening portion, and the gas impermeable film is heat-sealed to the flange portion and deformed toward the inside of the container and has a deformation amount from the flange portion toward the inside of the container of 70% or less of a height of the container (as shown in Fig. 3).
Regarding claim 8,  JP 01-164368 discloses a method for manufacturing a packaged medical device comprising: a housing step of housing a medical device (4) inside a container (1) having an opening portion; and a sealing step of heat-sealing a gas impermeable film (3) to thereby seal the 
However, Isbey teaches a container (14) having an opening portion (top opening) for holding medical devices, wherein the container comprises a holding portion (12) having a partition (24) for holding medical devices, wherein the container has a projection portion (42) projecting inward from the side peripheral portion for retaining the holding portion in place, the holding portion for the purpose of separately holding medical devices therein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of JP 01-164368 with a holding portion as taught by Isbey in order to hold additional medical devices therein. The medical devices and holding portion of JP 01-164368-Isbey are pressed by the gas impermeable film when the package is closed.

5.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 01-164368 in view of Isbey, Jr. (US 4,501,363) as applied to claim 1 above, further in view of Blucher et al. (US 2015/0151894). As described above, JP 01-164368-Isbey discloses the claimed invention except for the specific material of the gas impermeable film. However, Blucher teaches a cover film formed from a polyester resin for the purpose of providing impact resistance to make the film more durable and prevent tears and punctures ([0079]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the gas impermeable film of JP 01-164368-Isbey from a polyester resin as taught by Blucher in order to provide impact resistance to make the film more durable and prevent tears and punctures. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Moreover, it would have been obvious .

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 01-164368 in view of Isbey, Jr. (US 4,501,363) as applied to claim 1 above, further in view of Okihara et al. (US 9,925,327). As described above, JP 01-164368-Isbey discloses the claimed invention except for the gas permeable film. However, Okihara teaches a medical device package (See Fig. 2) comprising a container (at 40) and a cover film (50), wherein the container has a gas permeable film (60) within the top opening of the container for the purpose of being permeable by a gas for sterilization and is not permeable by minute particles such as bacteria or viruses ([0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of JP 01-164368-Isbey with a gas permeable film as taught by Okihara in order to between protect the contents from particles such as bacteria or viruses.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735